Citation Nr: 1429437	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to vocational rehabilitation educational assistance under the provisions of Chapter 31, Title 38, United States Code.

[The issues of entitlement to higher initial ratings for cervical spine, status post anterior fusion C3-C6, and depressive disorder, and to a TDIU rating, are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

While in the National Guard, the Veteran served honorably on active duty from May to August, 1991, and under honorable conditions from December 1991 to July 1993.  He was on active duty in the Regular Army from March 1994 to May 2008, and was discharged under other than honorable conditions, in lieu of trial by Court-Martial.  In an administrative decision dated in December 2008, the RO determined that the Veteran's service from March 15, 1994, to April 21, 1997, was honorable service, but that service from April 22, 1997, to May 23, 2008, was dishonorable and a legal bar to VA monetary benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a VA Vocational Rehabilitation and Employment (VR&E) determination of August 2010 that the Veteran's college degree and work experience qualified him for appropriate employment, and, therefore, he was not entitled to Chapter 31 educational assistance.  In June 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for VR&E educational assistance was denied on the basis that his Bachelor's degree and business management and subsequent full-time employment qualified him for appropriate employment, and he was provided with assistance in a job search.  The Veteran disagreed with this limitation, however, and wishes to receive Chapter 31 assistance in attaining an advanced degree.  His claim was closed in August 2011.  However, in February 2012, he filed another claim for VR&E assistance, and, according to a March 2012 letter, had an appointment scheduled for April 2012.  The results of any such appointment are not included in the Veteran's file, however.  The records of any development undertaken pursuant to his new claim would be pertinent to the appeal, since it appears his new claim pertains to the same benefit.  Therefore, such records must be obtained.  

In addition, according to a March 2011 VA outpatient treatment note, the Veteran learned he was eligible for Chapter 33 educational assistance, and planned to attend school under that program.  Outpatient treatment records dated in May and June 2011 indicate that he was attending school.  Records of the Veteran's participation in other VA educational assistance programs, such as the Post-9/11 GI Bill and/or the "Red Ribbon" program, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following, and associate with the Veteran's VR&E file:
*  All development undertaken in connection with the Veteran's February 2012 claim for VR&E benefits, to include records of an appointment scheduled for April 19, 2012.  
*  All records of the Veteran's application for and participation in other VA educational assistance programs, including Chapter 33 (Post-9/11 GI Bill), as well as the "Red Ribbon" program.  

2.  After assuring compliance with the requested development, as well as with any other notice and development action required by law, the RO's VR&E office should review the claim for entitlement to Chapter 31 educational assistance.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



